o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita conex-123386-15 number release date uil the honorable suzan delbene member u s house of representatives 17th avenue se building e suite bothell wa attention --------------------- dear representative delbene i am responding to your inquiry dated july on behalf of your constituent who works as a caregiver in a program administered by the washington state department of social services dshs specifically your constituent asked about the tax treatment of payments received for providing personal care under a state medicaid program your constituent referred to notice_2014_7 2014_4_irb_445 which concludes that certain medicaid waiver payments received by an individual care provider are excludable from gross_income under sec_131 of the internal_revenue_code code as difficulty_of_care_payments the text of the notice is available on our website at www irs gov irb 2014-4_irb ar06 html the notice specifically addresses payments made under section c of the social_security act act relating to home and community-based services waivers and does not specifically address the tax treatment of other state medicaid programs your constituent indicates that the state of washington will no longer pay for personal care services under section c of the act and will pay for personal care services under section k of the act relating to the community first choice option whether the internal_revenue_service irs will treat payments received under a state program other than a section c program such as a section k program as difficulty_of_care_payments excludable from gross_income under sec_131 of the code depends on the nature of the payments and the purpose and design of the program conex-123386-15 see q a1at www irs gov individuals certain-medicaid-waiver-payments-may-be- excludable-from-income if the state of washington would like the irs to address whether payments made under its section k program or another program are excludable from gross_income under sec_131 it may request a private_letter_ruling on its reporting and withholding obligations for payments under that program revproc_2015_1 2015_1_irb_1 and the first revenue_procedure of each year sets forth the procedures for a taxpayer to request a private_letter_ruling including the payment of the appropriate user_fee if the state requests a private_letter_ruling the current user_fee is dollar_figure i hope this information is helpful if you have questions please contact me or -------------- ---------- identification_number --------------------- ----------------- at sincerely michael montemurro chief branch office of associate chief_counsel income_tax and accounting
